 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LONNIE DAWSON,                                     Case No. 1:19-cv-00293-JDP
12                       Petitioner,                     ORDER TRANSFERRING THE CASE TO
                                                         THE SOUTHERN DISTRICT OF WEST
13            v.                                         VIRGINIA
14    PARR,                                              ECF No. 1
15                       Respondent.
16

17          Petitioner Lonnie Dawson, a federal prisoner proceeding without counsel, seeks a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2241. ECF No. 1. Petitioner was convicted and sentenced
19   in the United States District Court for the Eastern District of Pennsylvania. Petitioner was
20   formerly incarcerated in this district. On September 16, 2019, petitioner gave notice to this court
21   that he was transferred to the Federal Correctional Institute in Beckley, West Virginia.
22   ECF No. 7.
23          Jurisdiction in a § 2241 petition is proper in the district that has jurisdiction over the
24   petitioner’s custodian. See Braden v. 30th Judicial Circuit Court, 410 U.S. 484, 495 (1973);
25   Harrison v. Ollison, 519 F.3d 952, 956 (9th Cir. 2008); Brittingham v. United States, 982 F.2d
26   378, 379 (9th Cir. 1992) (per curiam) (the proper district court for a § 2241 petition is the one
27   with jurisdiction over the warden of the facility where petitioner is confined). If the petition is
28
                                                        1
 1   filed in the wrong district, the court may transfer the petition to the proper district pursuant to

 2   28 U.S.C. § 1631 “if it is in the interest of justice.” See Miller v. Hambrick, 905 F.2d 259, 262

 3   (9th Cir. 1990).

 4            Here, petitioner has filed his initial petition and an application to proceed in forma

 5   pauperis. This court has not yet screened the petition, ordered the defendant to respond, or issued

 6   any substantive orders or opinions. This court has no jurisdiction over petitioner’s current

 7   custodian in West Virginia. Considering the early stage of this case and the long distance

 8   between this court and petitioner’s place of confinement, I find it is in the interests of justice to

 9   transfer this case to the Southern District of West Virginia.

10            Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper
11   court may, on the court’s own motion, be transferred to the proper court. Therefore, this action
12   will be transferred to Southern District of West Virginia.
13   Order
14            Accordingly,
15            1.      The case is transferred to the United States District Court for the Southern District
16                    of West Virginia.

17            2.      All future filings shall refer to the new case number assigned and shall be filed at:

18
                                     United States District Court
19                                   Southern District of West Virginia
                                     Robert C. Byrd United States Courthouse
20
                                     300 Virginia Street, East, Suite 2400
21                                   Charleston, WV 25301

22   IT IS SO ORDERED.
23

24   Dated:        December 24, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
25

26   No. 206.
27

28
                                                         2
